Citation Nr: 1607589	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  10-05 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee, secondary to internal derangement of the left knee with degenerative joint disease, status post reconstruction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which established service connection for the Veteran's degenerative joint disease of the right knee, and which assigned a 10 percent rating for that disability, effective September 25, 2007.  The Veteran submitted a notice of disagreement with this determination in April 2009, and he perfected his appeal in a timely manner in January 2010.

In September 2014, the Veteran testified before the undersigned Veterans' Law Judge at a Travel Board Hearing conducted at the RO in Seattle, Washington.  A transcript of that hearing is contained in the claims file.  

In January 2015 the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for further action, to include obtaining additional medical records and to obtain a new examination to determine the current nature and severity of the Veteran's right knee disability.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System claims processing system.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's right knee degenerative joint disease was manifested by x-ray evidence of degenerative changes, along with painful motion and limitation of motion of the knee.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his degenerative joint disease from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his degenerative joint disease was granted and an initial rating was assigned in the July 2008 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

However, the VCAA does place on the VA a duty to assist the Veteran by making reasonable efforts to obtain evidence necessary to substantiate the claim for benefits, unless no reasonable probability exists that such assistance would aid in substantiation of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As was noted in the Introduction, the Board previously remanded this claim in January 2015 to obtain a VA examination and to obtain additional medical records.  That being so, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

Since the January 2015 remand, additional records have been included in the paperless claims file, and the Veteran was provided with a VA examination in April 2015.  A review of the examination report shows a discussion of the documented medical history and assertions.  Range of motion studies were accomplished, and the examination contained a description of the Veteran's complaints and symptoms.  Accordingly, the Board finds that this opinion is adequate to decide this issue, as it is predicated on a review of the claims file, which includes the Veteran's statements, his available service treatment records, and post-service treatment records.  Additionally, the opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In this case, the VA has also obtained the Veteran's service treatment records, as well as all subsequent VA medical center treatment records.  Additionally, the VA has afforded the Veteran the opportunity to identify outstanding private treatment records that may exist, so that those records might also be obtained.  Accordingly, the Board finds that the AOJ substantially complied with the prior remand, such that no further action is necessary in this regard.  See D'Aries v. Peake, 202 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Lastly, In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires that the RO Decision Review Officer/Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim , such as private treatment records.  The VLJ also discussed additional VA examinations with the Veteran.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.     § 4.14.

In applying these disability ratings, a veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  To that end, the Board acknowledges that since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

As was noted above, in this case the Veteran's degenerative joint disease of the right knee has been service connected in a previous rating decision.  Degenerative arthritis is rated under 38 C.F.R. § 4.71a, DC 5003, which provides three rating methods for rating degenerative arthritis.  First, when there is X-ray evidence, the rating should be based on limitation of motion under the appropriate DCs for the specific joint or joints involved.  Second, when motion is not limited or limited only to a noncompensable degree, a minimum rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Third, when there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent is warranted, but if there are occasional incapacitation exacerbations, a 20 percent rating is warranted.

With respect to the first method identified in DC 5003, the appropriate DCs provide ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the knee to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the knee to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, DCs 5260, 5261.  The standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.  Furthermore, VA General Counsel has held that separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Additionally, for a knee impairment with recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight disability, a 20 percent rating is assigned for moderate disability, and a 30 percent rating is assigned for severe disability.  
38 C.F.R. § 4.71a, DC 5257.  The terms "slight," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The VA General Counsel  has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under DCs 5003 and 5257, however, cautioning that any such separate rating must be based on additional disabling symptomatology. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson  v. Brown, 9 Vet. App. 7   (1996). 

 In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id.  , quoting 38 C.F.R. § 4.40. 

Finally, in considering a claim for benefits, the Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

That said, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In this case, the Veteran contends that a higher rating is warranted for his service-connected degenerative joint disease of the right knee, which is secondary to his service connected left knee disabilities.  The Veteran testified before the Board and stated that he has pain in the right knee which worsened with weather changes.  He also reported that he has developed a calcium bone spur on the top of his right knee.  (See Board transcript, pages 5-7).  As was noted above, the Veteran's right knee degenerative joint disease is currently rated at 10 percent under DC 5260.  Generally, this DC requires that the Veteran's flexion of the knee be limited to 45 degrees to be compensable.  However, the RO stated in the July 2008 rating decision that the Veteran's degenerative joint disease had been assigned a 10 percent rating because of "painful repetitive motion" in the Veteran's right knee, thus invoking the principles discussed in DeLuca and Mitchell, as were discussed above.  DeLuca, 8 Vet. App. 204-207   (1995), Mitchell, 25 Vet. App. 32 (2011).

By way of background, VA treatments records indicate that the Veteran was seen for a bump on his right knee in February 2008.  At that time, it was recommended that the Veteran use a brace for support of his right knee.  Then in June 2008 the Veteran reported to a VA examiner that he experienced pain on a daily basis, swelling, and morning stiffness.  The Veteran also stated that repetitive movement usually increased the pain, and that he experienced pain going up and down stairs, as well as locking episodes in his right knee.  During this examination, the examiner noted that the Veteran did have pain on movement, with increased pain on repetition.  The examiner also found no lateral collateral, medial collateral, or cruciate ligament laxity in the right knee, and the Veteran's right knee flexion was found to be 120 degrees with active and passive range of motion.  There was no indication that range of motion was limited by pain or repetition or other symptoms. 

The Veteran was given another VA examination in January 2012.  At this examination, the Veteran stated that the pain in his right knee is aggravated by cold weather.  The Veteran also reported "flare ups" occurring four to five times per month.  Range of motion testing revealed flexion to 125 degrees with no objective evidence of painful motion.  The Veteran displayed full extension with no objective evidence of painful motion.  The Veteran's range of motion remained unchanged following repetitive-use testing.  The examiner noted the following functional loss/impairments following repetitive use: swelling; and interference with sitting, standing, and weight bearing.  The examiner also found that the Veteran's suffered from tenderness or pain to palpation in the right knee.  Muscle strength and joint stability tests were normal, and the examiner found no evidence of a history of recurrent patellar subluxation or dislocation.

The flexion of the Veteran's right knee was also examined in October 2013, when flexion was found to be limited to 125 degrees.

The Veteran's final VA examination came in April 2015, during which the Veteran described constant, low level, pain in his right knee, along with sporadic sharp pain near the "bump" on his right leg. The Veteran also, again, reported four to five flare-ups per month, and he stated that because of his right knee degenerative joint disease he was unable to run, jump, or crawl, and that his walking and standing was limited by his pain.  Additionally, the examiner noted that the Veteran's flexion ranged from zero to 130 degrees, with pain, and that his extension ranged from 140 degrees to zero degrees.  However, the examiner found no evidence of pain on weight bearing, though he did find evidence of localized tenderness and crepitus.  The examiner also found no evidence of instability or any functional loss after repetitive testing.

During the hearing before the undersigned, the Veteran indicated a worsening of his right knee disability, and has since submitted evidence of orthopedic treatment for a bone spur involving his service-connected right knee.  See Hearing Transcript, September 2014; see also Photographs, September 2014.  The Veteran also stated that the bone spur causes a great deal of pain in his right knee and that, without the use of his knee brace, the bone spur "digs" at him.  The Veteran also stated that it feels as though the bone spur is rubbing against one of the ligaments inside of his knee.  The Veteran indicated that he was advised that surgery was not necessary at this point, but that he has yet to have imaging done to assess whether the bone spur is rubbing against the ligaments in his knee.

With that history, as stated above, the Veteran was rated at 10 percent under DC 5260.  Under that DC, the Veteran would only be entitled to a 20 percent rating if his flexion of the right knee were limited to 30 degrees.  However, the Veteran's medical records do not reflect that his range of motion is nearly so limited.  In fact, the Veteran's right knee flexion has never been found to be less than 120 degrees even when pain is factored as a limitation, as was detailed above.  Such a range of motion falls outside the compensable range of the DC, and it is four times the range of motion that is required for a 20 percent rating under DC 5260.  The Board notes that the Veteran has regularly alleged that he experiences flare-ups of pain in his right knee.  Most recently, the Veteran alleged in April 2015 that he experienced four to five flare-ups per month.  However, the record contains no evidence to suggest that any of these flare-ups would decrease the Veteran's flexion by over 70 percent, which would be required to be compensable, and so there is insufficient evidence to qualify the Veteran for a 20 percent rating under DC 5260.

That said, the record does contain evidence that the Veteran does experience pain during motion of his right knee, but it does not limit motion to the extent that a 20 percent rating is warranted.  As such, the 10 percent rating assigned by the RO appears consistent with the evidence of record, as it relates to DC 5260.  See DeLuca v. Brown, 8 Vet. App. 204 (1995) Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

DC 5261, which discusses the Veteran's extension abilities of his right knee was also considered in rendering this decision.  Under this DC, the Veteran is entitled to a 10 percent rating when his extension is limited to 10 degrees, and he is entitled to a 20 percent rating when his extension is limited to 15 degrees.  However, the Veteran's extension was found to be unlimited during physical examinations conducted in February 2004, April 2005, January 2012, October 2013, and April 2015.  Accordingly, the Veteran is not entitled to a compensable rating under this DC, absent a consideration of his painful motion, which would, as with DC 5260, grant him a 10 percent rating.  

The Board further finds that no other DC relating to the knee and leg is implicated in this case, as the record contains no clinical evidence of ankylosis, instability, subluxation, dislocation of cartilage, tibia or fibula impairment, or genu recurvatum of the Veteran's right knee.

However, the Board has also considered the requirements of DC 5003, which was discussed above.  Under these guidelines, because the Veteran's disability falls outside the compensable range strictly contemplated by DCs 5260 and 5261, the Veteran is entitled to a 10 percent rating for each major joint affected by the limitation of motion.  In this case, only the Veteran's right knee joint is affected, and so he is not entitled to anymore than a 10 percent rating under this DC.  

That said, as was discussed above, pyramiding of various DCs for the same diagnosis is prohibited by 38 C.F.R. § 4.14.  Therefore, the Veteran may only receive a rating under either DC 5003, 5260, or 5261, each of which would provide the Veteran with a 10 percent rating.  Furthermore, because the Veteran's medical records show a limitation of flexion of the knee, without any limitation of extension, DC 5260 better represents the Veteran's disability.  Likewise, because DC 5260 provides additional specificity as to the precise effects of the Veteran's degenerative joint disease, and so DC 5260 is the preferred code over DC 5003, which speaks to arthritis generally.  Accordingly, the Veteran's disability is best rated under DC 5260 in this case. 

III.  Other Considerations

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate." Id.   If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors", such as marked interference with employment or frequent periods of hospitalization. Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted. Id.

The Board concludes that the rating schedule does adequately contemplate the Veteran's degenerative joint disease symptoms, particularly when the Veteran's painful motion is considered.  This finding is supported by the fact that the Veteran has been assigned a 10 percent rating because of his pain, despite the fact that his measured range of motion is well above the strict rating criteria for a 10 percent rating.  Furthermore, the record contains no evidenced symptoms that the Veteran experiences any limitations not related to painful motion and/or a limitation of that motion.  Accordingly, there appears not to be any additional considerations which would render the rating schedule inadequate.  Moreover, the Veteran has not provided any evidence that his right knee causes marked interferences with employment or frequent hospitalizations, and so an extra-schedular rating is not warranted in this case.

Finally, the Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increased rating (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not contended, and there is no medical evidence that suggests, that his right knee disability renders him unable to obtain, or sustain, gainful employment.  In fact, the Veteran has claimed that his back problem, and not his right knee, caused him to stop working.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran, nor by the record in regard to the rating issue before the Board.

As the preponderance of the evidence is against the claim for an increased rating in excess of 10 percent, the benefit of the doubt rule does not apply, and the Veteran's claim for an increased rating in excess of 10 percent for degenerative joint disease of the right knee is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).



ORDER

Entitlement to a rating of 20 percent for degenerative joint disease of the right knee, secondary to internal derangement of the left knee with degenerative joint disease, status post reconstruction is denied.



____________________________________________
MAJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


